PER CURIAM: *
The Federal Public Defender appointed to represent Alberto Guadalupe Gallegos Ramirez has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Gallegos Ramirez has not filed a response.
Because Gallegos Ramirez has completed the confinement portion of his sentence, has evinced a desire to appeal only his sentence, and has been removed from the United States, his appeal is now moot. See United States v. Rosenbaum-Alanis, *58483 F.3d 381, 382-83 (5th Cir.2007). Accordingly, the appeal is DISMISSED as moot, and counsel’s motion for leave to withdraw is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.